DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-14 and 16-21 are pending in this application.
Cancellation of claim 15 is acknowledged.
Addition of new claim 21 is acknowledged.
Claims 1-14 and 16-21 are examined.


Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  Claim 1 as amended and newly added claim 21 each recite, “composite powder comprising i. powdered particles of a silicone elastomer, and ii. particles of silicon dioxide,” (see claim 1, lines 10-11 and claim 21, lines 10-11).  Note that, while each claim begins with a capital letter and ends with a period, periods may not be used elsewhere in the claims except for abbreviations.  See MPEP 608.01(m).  The Examiner suggests Applicant replace “i.” with “i)”, and “ii.” with “ii)”, at each occurrence.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 15 and 20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s cancellation of claim 15 and amendment to claim 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 30 December 2020:
Claims 1-7, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US20100209376) in view of Parikh et al. (US20180243204).
Regarding instant claim 1, Richter teaches a cosmetic agent for temporarily shaping keratin fibers, containing in a cosmetically acceptable carrier, relative in each case to the entire agent, 10 to 85 wt. % of at least one wax having a melting point in a range of from 40°C. to 90°C., and 1 to 15 wt. % of at least one composite powder consisting of: powdered particles of a cured organosiloxane and amorphous silicon dioxide particles, wherein the particles of amorphous silicon dioxide are immobilized on the surface of the powder particles of the cured organosiloxane 
Regarding the amount of wax, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (e.g., in this case, “about 8%” and “10%”, particularly since “about 8%” includes amounts greater than 8%). It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05.
Regarding the limitation of a fatty alcohol from about 0.5% to about 5% by weight and cetearyl alcohol of claim 3, Richter teaches an oil component in amounts of less than 15 wt.% which can include ester oils with a C2-C30 fatty alcohol component
 (e.g., paragraph [0070]) and further discloses a wax based styling paste with 1% by weight of Crodafos CES which is a component containing Cetearyl Alcohol, Dicetyl Phosphate and Ceteth-10 Phosphate (e.g., Example E5).
However, Richter does not disclose the fatty alcohols as individual components or the desired amounts.


It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a fatty alcohol, such as cetearyl alcohol, in the amounts taught by Parikh into the compositions of Richter. One would have been motivated to do so since Richter is directed to hair shaping products and Parikh teaches cetearyl alcohol can be incorporated into hair shaping products as a natural emulsifier. A skilled artisan would have a reasonable expectation of success that incorporating cetearyl alcohol would deliver benefits such as frizz control, non-stiff hold, and curl definition within Richter’s hair shaping product as suggested in Parikh (e.g., see Parikh, paragraph [0156]).
In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05.
Regarding instant claim 2, Richter further teaches the at least one wax maybe chosen from beeswax (e.g., claim 8).


Regarding instant claims 6 and 17-19, Richter further teaches the INCI name Dimethicone/Vinyl Dimethicone Crosspolymer and Silica, is particularly preferably used as the composite powder (e.g., paragraph [0042]).
Regarding instant claim 7, Richter further teaches its composition can also contain at least one emulsifier (paragraph [0054]).
Regarding instant claim 9, Richter further teaches a method of temporary shaping hair comprising applying the disclosed cosmetic agent (e.g., claim 10).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US20100209376) in view of Parikh et al. (US20180243204), as applied to claims 1-7, 9-14, and 16-19 above and further in view of Geffroy-Hyland et al. (US US20050265943).
The disclosures of Richter and Parikh are discussed above (see paragraph 9, above) and incorporated herein.
Regarding instant claims 8 and 20, although both Richter and Parikh teach silicone oils such as dimethylpolysiloxane can be included in the hair shaping composition, neither Richter or Parikh teach linear dimethylpolysiloxane with a kinematic viscosity at about 25°C of from about 5 to about 50 cSt.
Geffroy-Hyland teaches cosmetic bases for use in mousses, hair waxes and hair sprays (e.g., paragraph [0090]) which can contain silicon oils of linear silicones such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the polydimethylsiloxanes of Richter and Parikh with the specific linear polydimethylsiloxanes (PDMS) of Geffroy-Hyland. One would be motivated to do so since both compositions are directed to hair shaping products and simple substitution of one known PDMS for another is within the purview of the skilled artisan and would yield predictable results.

Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive.  
Applicant first argues, “Applicants claim a cosmetic composition that includes 0.5% to about 8% wax and from about 0.05 wt.% to about 5 wt.% fatty alcohol.  Richters teaches from 10 wt.% to about 60 wt.% (page 2, para. [0049]) and is silent on the amounts of fatty alcohol necessary to achieve desired results.”  
This argument is not persuasive.  Regarding amounts of wax, it is noted a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close; in this case, “about 8%” and “10%” are sufficiently close, particularly since “about 8%” includes amounts greater than 8%). It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  Further, optimization of ranges and prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05.  Applicant has not pointed to any criticality of the particular amount claimed, and thus the rejection is maintained.  In response to applicant's arguments against the references individually (in this case, that Richters is silent on the amounts of fatty alcohol), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Note the rejection is not based on Richters alone, but Richters in view of Parikh; since Parikh cures the deficiency of Richters, and Applicant has not addressed the merits of this portion of the rejection, the rejection is maintained.
Applicant then argues, “the Assignee of Richters is also the Assignee of the present Application and it was not obvious at the time of the filing of the current application that the claimed amounts would provide the desired results. At the very least Applicants should be able to file a terminal disclaimer with regard to Richters.”  This argument is not persuasive because the publication date of Richters is more than one year prior to the effective filing date of the instant application, and thus Richters qualifies as prior art under 35 U.S.C. 102(a)(1), and does not qualify for an exception under 35 U.S.C. 102 (a)(2).
Applicant then argues (after case law citations), “One of ordinary skill in the art would have to assume that Richters accomplished optimization testing in which 
Applicant then argues, “In this case the limitations included in claim 1 are neither disclosed nor taught by Yu and/or Mayer.  With the current amendments, Applicants submit a prima facie case of obviousness is not being met.”  This argument is not persuasive because neither Yu nor Mayer are a part of the currently applied rejections, and Applicant does not address how the current amendments overcome the teachings of the applied prior art.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Allowable Subject Matter
The subject matter of newly added claim 21 appears to be free of the prior art at this time (note, however, that claim 21 is objected to; see paragraph 6, above).  The Examiner notes Applicant’s use of the closed term “consisting of” limits the composition of claim 21 to only the specified ingredients, and the applied prior art requires ingredient(s) which are not included in the claim.




Conclusion
Claims 1-14 and 16-20 are rejected.
Claim 21 is objected to.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611